The action was brought to recover the sum of $4,817, representing the total amount of five annual premiums in the sum of $963.40 each due on the 21st days of November, 1928, to 1932, inclusive, under a policy of life insurance issued by defendant on the life of plaintiff. The policy contained a provision for total and permanent disability benefits. On November 1, 1928, plaintiff became totally and permanently disabled. He did not notify defendant nor furnish proof of this disability until August 24, 1933. The policy provided that premiums would be waived after filing of notice of disability and proof thereof. Judgment in favor of defendant unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ. [154 Misc. 639.]